FILED
                                                                    United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                         Tenth Circuit

                           FOR THE TENTH CIRCUIT                               May 19, 2021
                       _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 ENRIQUE DOMINGUEZ,

       Petitioner,

 v.                                                         No. 20-9592
                                                        (Petition for Review)
 MERRICK B. GARLAND, United States
 Attorney General,

       Respondent.
                       _________________________________

                           ORDER AND JUDGMENT**
                       _________________________________

Before HARTZ, BRISCOE, and BACHARACH, Circuit Judges.
                   _________________________________

      Enrique Dominguez petitions for review of an order of the Board of

Immigration Appeals (the Board) denying his motion to reopen his removal

proceedings. We dismiss the petition for review in part and deny it in part.




      
       On March 11, 2021, Merrick B. Garland became Attorney General of the
United States. Consequently, his name has been substituted for William P. Barr as
Respondent, per Fed. R. App. P. 43(c)(2).
      **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                   I. Background

      Petitioner is a native and citizen of Mexico who entered the United States as a

lawful permanent resident in 1981. In 1996 he pleaded guilty in state court to

possession of a controlled substance. In 1998 the former Immigration and

Nationalization Service, now the Department of Homeland Security, charged him as

removable for having been convicted of an aggravated felony. See 8 U.S.C.

§ 1227(a)(2)(A)(iii). In September 1998 an immigration judge (IJ) ordered Petitioner

removed to Mexico. He waived his right to appeal. After he was removed, he

returned to the U.S. illegally and his removal order was reinstated. But he illegally

reentered again after the second removal and he was removed a third time.

      Then, in 2015—some 17 years after the 1998 removal order—Petitioner filed

with the IJ a motion to reopen, claiming he received ineffective assistance of counsel

and seeking a discretionary waiver of inadmissibility under former § 212(c) of the

Immigration and Nationality Act.1 An IJ denied the motion on multiple grounds. In

2017 the Board agreed with the IJ’s decision and dismissed Petitioner’s appeal. We


      1
         Section 212(c) of the INA was codified at 8 U.S.C. § 1182(c). It gave the
Attorney General discretion “to grant waivers from removal to deportable aliens who
were long-time lawful residents of the United States and met other eligibility
criteria.” Sosa-Valenzuela v. Holder, 692 F.3d 1103, 1107 (10th Cir. 2012). As
pertinent here, it authorized discretionary waivers for certain noncitizens who were
removable based on certain types of convictions obtained by guilty pleas entered
before April 1, 1997. See id. at 1108. Congress enacted legislation in 1996 that
reduced the class of noncitizens eligible for such waivers, and later that year it
repealed § 212(c) when it enacted 8 U.S.C. § 1229b, which permits cancellation of
removal for a narrower class of resident noncitizens. See United States v.
Almanza-Vigil, 912 F.3d 1310, 1324 n.12 (10th Cir. 2019).

                                           2
dismissed his petition for review of that decision as untimely. See

Dominguez-Gutierrez v. Sessions, No. 17-9526, Order at 2 (10th Cir. July 31, 2017).

      Undaunted, Petitioner filed with the Board in 2020 the motion to reopen at

issue here, again seeking a waiver of inadmissibility under § 212(c). The Board

denied the motion as time and number barred.2 It also declined to exercise its

discretion to sua sponte reopen, concluding that Petitioner was ineligible for a

§ 212(c) waiver because he reentered the country illegally after his removal and the

case did not present an exceptional situation that would warrant sua sponte

reopening. The Board rejected Petitioner’s argument that Judulang v. Holder,

565 U.S. 42 (2011) and the Board’s subsequent decision in Matter of Abdelghany,

26 I. & N. Dec. 254 (BIA 2014) “represent[ed] a fundamental change in law”

warranting sua sponte reopening, R. at 44, noting (1) that neither decision applied to

Petitioner’s circumstances and (2) that since both predated his 2015 motion, they

were not “new law,” id. at 3. Finally, the Board denied the motion to the extent it

sought reconsideration of the Board’s 2017 decision, because it was untimely and

failed to show the prior decision was legally or factually erroneous. See 8 U.S.C.

§ 1229a(c)(6)(B), (C) (motions to reconsider must be filed within 30 days of entry of




      2
        Subject to exceptions not applicable here, noncitizens are limited to one
motion to reopen, which must be filed within 90 days after entry of the final removal
order. See 8 U.S.C. § 1229a(c)(6)(A) (number limit), (7)(C)(i) (deadline); 8 C.F.R.
§ 1003.2(c)(2) (number limit and deadline), id. § 1003.23(b)(1) (same).
                                           3
final order of removal and must “specify the errors of law or fact in the previous

order”).

                                    II. Discussion

      Petitioner seeks review of the Board’s denial of his 2020 motion to reopen.

Respondent has moved to dismiss for lack of jurisdiction the portion of the petition

seeking review of the denial of sua sponte reopening. We find no abuse of discretion

in the Board’s denial of the motion as time-barred and we agree with Respondent that

we lack jurisdiction to review the Board’s denial of sua sponte reopening.

      1. Denial of Motion to Reopen as Time-Barred

      We review the Board’s denial of a motion to reopen for an abuse of discretion.

Infanzon v. Ashcroft, 386 F.3d 1359, 1362 (10th Cir. 2004). The Board has

discretion to deny reopening “even if the party moving has made out a prima facie

case for relief.” 8 C.F.R. § 1003.2(a). The Board abuses its discretion in denying a

motion to reopen only if its “decision provides no rational explanation, inexplicably

departs from established policies, is devoid of any reasoning, or contains only

summary or conclusory statements.” Infanzon, 386 F.3d at 1362.

      Petitioner does not challenge the Board’s determinations that his motion to

reopen was number-barred and that it was untimely to the extent it sought

reconsideration of the Board’s 2017 decision. He has therefore waived those

arguments. See Krastev v. INS, 292 F.3d 1268, 1280 (10th Cir. 2002) (“Issues not

raised on appeal are deemed to be waived.”). We can affirm the denial of the motion

to reopen on that basis alone.

                                           4
      But we also note that even the challenge that Petitioner does make lacks merit.

He takes issue with the Board’s determination that his motion to reopen was

untimely, maintaining that he “practiced due diligence in filing his motion” and

“[s]ome extraordinary circumstances stood in his way and prevented . . . him from

complying with the applicable deadline[s].” Aplt. Resp. to Mot. to Dismiss at 6.

Those extraordinary circumstances, he says, were the Supreme Court’s Judulang

opinion in 2011 and the Board’s 2014 decision in Matter of Abdelghany. As the

Board noted, however, those decisions both predate Petitioner’s 2015 motion to

reopen, and he raised his Judulang argument in that motion. Thus, they were not new

even when he filed his 2015 motion, much less when he filed his 2020 motion, and he

has offered no explanation of how they prevented him from filing his 2020 motion

sooner. Accordingly, he has failed to establish that the Board abused its discretion in

concluding that his second motion to reopen was time-barred.

      2. Denial of Sua Sponte Reopening

      Even when a noncitizen’s motion to reopen is defeated by the filing deadline

or the limit to one such motion, the Board nonetheless has discretionary authority to

reopen the removal proceedings sua sponte at any time based on exceptional

circumstances. See In re J-J, 21 I. & N. Dec. 976, 984 (B.I.A. 1997) (recognizing

that the Board may reopen or reconsider a case sua sponte in “exceptional

situations”). The courts, however, lack jurisdiction to review the Board’s exercise of

that discretionary authority. See Salgado-Toribio v. Holder, 713 F.3d 1267, 1270-71

(10th Cir. 2013) (“[O]ur precedent clearly forecloses any review” of the Board’s

                                           5
discretionary decision “not to reopen removal proceedings sua sponte.”); Infanzon,
386 F.3d at 1361 (“[W]e do not have jurisdiction to consider petitioner’s claim that

the [Board] should have sua sponte reopened the proceedings.”).3 We therefore

dismiss that aspect of Petitioner’s appeal, see Jimenez v. Sessions, 893 F.3d 704, 708-

09, 716 (10th Cir. 2018) (dismissing petition for review of Board order declining to

reopen sua sponte), and we do not reach the merits of his argument that sua sponte

reopening was warranted under Judulang and Matter of Abdelghany.

                                  III.   Conclusion

      We dismiss the petition for review to the extent it seeks review of the Board’s

failure to reopen sua sponte and otherwise affirm the Board’s order. We grant

Petitioner’s motion for leave to proceed without prepayment of fees and costs.


                                           Entered for the Court


                                           Harris L Hartz
                                           Circuit Judge




      3
         “We do have jurisdiction to review constitutional claims or questions of law
raised in a petition for review.” Salgado-Toribio, 713 F.3d at 1271 (internal
quotation marks omitted); see 8 U.S.C. § 1252(a)(2)(D). But Petitioner does not
suggest any such claims here, nor do we perceive any.
                                          6